       Case 3:17-mj-00009-DMC Document 20 Filed 01/04/21 Page 1 of 2


1    Candice L. Fields - SBN 172174
     Candice Fields Law
2    520 Capitol Mall, Suite 750
3    Sacramento, CA 95814
     Telephone: (916)414-8050
4    Facsimile: (916)790-9450
     cfields@candicefieldslaw.com
5
     Attorney for defendant Pi Kappa Alpha
6

7

8
                                 UNITED STATES DISTRICT COURT
9
                                EASTERN DISTRICT OF CALIFORNIA
10

11
      United States of America,                     No. 3:17-MJ-009 DMC
12
                        Plaintiff,
13
             v.                                     STIPULATION AND [PROPOSED]
14                                                  ORDER EXTENDING THE TERM OF
      Pi Kappa Alpha,                               PROBATION
15
                        Defendant.
16

17

18

19          IT IS HEREBY JOINTLY STIPULATED AND REQUESTED by and between the
20   parties hereto through their respective counsel, Christopher Hales, Assistant United
21   States Attorney, attorney for Plaintiff, and Candice L. Fields, attorney for defendant Pi
22   Kappa Alpha, that the Court order the previously ordered three (3) year probation term
23   be further extended. The original probation term was set to expire on October 11,
24   2020. [Judgment, ECF No. 11.] It was extended to expire on December 31, 2020. [Order,
25   ECF No. 18.]
26          The defendants were ordered to perform 9,800 hours of community service under
27   Special Condition No. 3. of the Special Conditions of Probation. [Judgment, ECF No.
28
                                                   1
              STIPULATION AND [PROPOSED] ORDER EXTENDING THE TERM OF PROBATION
       Case 3:17-mj-00009-DMC Document 20 Filed 01/04/21 Page 2 of 2


1    11.] The defendants have failed to complete this special condition. The parties are

2    continuing to work on a resolution to comply with this special condition. Accordingly, the

3    parties request the probation period be extended to March 31, 2021.

4                                                      Respectfully submitted,

5

6    Dated: December 28, 2020                          McGREGOR SCOTT
                                                       United States Attorney
7

8                                                      /s/ Candice L. Fields
                                                       Candice L. Fields for
9                                                      Christopher Hales
                                                       Assistant U.S. Attorney
10                                                     Attorney for Plaintiff
11

12

13   Dated: December 28, 2020                          /s/ Candice L. Fields
                                                       Candice L. Fields
14                                                     Attorney for Defendant
                                                       PI KAPPA ALPHA
15

16

17

18                                            ORDER
19         UPON GOOD CAUSE HAVING BEEN SHOWN, and the stipulation of the parties,
20   IT IS HEREBY ORDERED THAT that the probation term shall be extended to expire on
21   March 31, 2021.
22

23         IT IS SO ORDERED.
24         Dated: January 4, 2021
25                                                    ____________________________________
                                                      DENNIS M. COTA
26                                                    UNITED STATES MAGISTRATE JUDGE
27

28
                                                  2
              STIPULATION AND [PROPOSED] ORDER EXTENDING THE TERM OF PROBATION
